NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



J.R.,                                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3779
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 10, 2018.

Appeal from the Circuit Court for Polk
County; Mark H. Hofstad, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.